DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered. The 112 rejection is withdrawn as a result of claim amendments.
Applicant’s arguments regarding the art rejections are not persuasive. It is argued that the cited Kannan reference does not teach the user behavior being communicated to an agent’s terminal for display. Due to claim amendments, this feature has been clarified by the updated rejection showing how the Yoshida reference teaches it.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-34, and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 2004/0039775 in view of Golitsin et al. US 2004/0213400  further in view of Kannan et al. US 2019/0124127.
Regarding claims 21 and 32, Yoshida teaches “a computer-implemented method of selectively configuring a telecommunication path between users and human agents across a network” (abstract “A system for allowing call center agents to initiate text chat, audio and/or video communication, as well as collaborative browsing with potential customers visiting web pages includes a customer monitoring applet that monitors the behavior of the customer via the web browser and sends information to a router process”)
“via the network, communicating an Application Programming Interface ("API") to a web site of an entity” (Yoshida [0075] “applet 430 interacts with the web browser on the customer's assistance through a series of calls, typically through publicly-published APIs, in the web browser interface”)” 
“loading the API when the website is accessed by terminals of respective ones of the users” ([0075] wherein loading the API would be inherent when accessing the website)
 “with the API, capturing user behavior data for each of the users in real time, the user behavior data describing behavior of a given one of the users while interacting with the website”  (Yoshida [0076] “If browser 440 is executing, applet 430 queries the browser for information relative to the customer and the browsing activity, as illustrated by procedural steps 902, 904 and 906. In procedural step 902, applet 430, and specifically the monitoring module 432, queries web browser 440 for any information exchanged with a particular web server and useful for identifying the customer, such as the customer name and customer identification data”)
“communicating the captured user behavior data across the network to remote data processing means via the API” (abstract “The router process uses the information supplied to it from the customer monitoring applet, as well as information on one or more available agent processes to determine which call agent would be appropriate to initiate contact with the potential customer. The router process transmits the information identifying the customer to the selected agent process for presentation to the agent. The agent can monitor the status of the customer, as well as other customers, and send a request to initiate communication, if appropriate”)
“for each of the users, comparing the corresponding user behavior data with attributes of a plurality of the human agents at the remote data processing means and matching one of the plurality of the human agents” (Yoshida [0052] “The algorithm performed by routing decision engine module 265 to determine which agent to refer a customer process attempts to match customer and agent characteristics. Routing decision engine 265 utilizes any of tests or comparisons to match a customer record with an agent record”),
“receiving input from the terminal of the first user that activates the activation element” (Yoshida [0076] “If browser 440 is executing, applet 430 queries the browser for information relative to the customer and the browsing activity” wherein the user browsing a site is input) 
“communicating the user behavior data of the first user to a terminal operated by the first human agent for display thereon during the telecommunication” (The application executing on the agent system receives the customer information from router process and displays it for the agent, enabling the agent to make a determination as to whether it is appropriate to offer assistance to the web customer via text chat, audio and/or video, and/or collaborative web browsing, etc)
Yoshida however does not explicitly teach the remaining limitations. Golitsin however teaches “wherein the matching is based on a pattern that predicts a successful outcome likelihood between the user and the corresponding matched human agent” (Golitsin [0059] “ACSR processing determines a best match from a pool of possibilities taking into account multiple active media-type interactions being processed by the agents and skill-level indicators that predict an agent's probable efficiency in taking the new interaction without compromising the quality of the current load the agent is dealing with”)
“and, in response thereto, initiating the telecommunication with the first user by: at the remote data processing means, selecting a network address that corresponds to a first human agent of the plurality of human agents matched to the first user” (Golitsin [0057] “At step 207, the pending interaction is routed according to the selection made at step 206. The ASCR software may, in one embodiment, be integrated with TS software to the point of trading operations. Traditional routing rules and standard processes may be used to first narrow a field of agents to some extent before applying the algorithm to the remaining field.”); 
“routing the telecommunication to the selected network address” (Golitsin [0062] “After a determination has been made, which may include identification of a backup destination, processor 304 issues a command to a transaction routing function 305 to carry out the mechanics of routing assuming a set destination”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with that of Golitsin since “what is clearly needed is a method of intelligent routing that computes real-time agent availability across multiple communications mediums wherein the computed value also accounts for agent up-to-date skill levels in handling the mediums encountered. Such a method would provide a predictive routine that would further streamline multimedia queues and result in faster event processing and customer satisfaction” Golitsin [0019] of which combing the references would allow for a better and more optimal agent routing system. 
Both references however do not explicitly teach the remaining limitations. Kannan however teaches “comparing the predicted successful outcome likelihoods for the users and, therefrom, identifying at least a first user of the users for prioritization over a second user of the users based on the first user having a higher predicted successful outcome likelihood than the second user” (Kannan [0133] “after gathering, collecting, and analyzing the data above, the system models for a best chat acceptance rate. More particularly, the system derives a statistical model to compute a probability score for each hot lead based on significant key variables 1906[…]Thus, the probability of chat acceptance is a function of the significant key variables mentioned above 1906. Thus, based on the results of the model and probability of chat acceptance, the system is able to determine to whom to offer chat as well as estimate an average order value (AOV) in the case of a sales chat”); 
“based on the prioritization, causing an invitation for a telecommunication with the entity to be communicated to the terminal of the first user instead of the second user, the invitation including displaying an activation element related to the telecommunication” ([0134] “After scores are generated and assigned to such visitors, the system causes chat to be offered to those visitors with high scores. The score as such is a probability of acceptance score that varies between 0 and 1”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida and Golitsin with that of Kannan since “It would be desirable to provide techniques that maximize customer satisfaction, e.g. including first call resolution, while at the same time minimizing cost” Kannan [0004] of which the Kannan reference provides a technique that maximizes customer satisfaction with agents, thus enabling better performance in the system of Yoshida and Golitsin. 
	Note that independent claim 32 recites the same substantial subject matter as independent claim 20, only differing in embodiment. Thus the claim is subject to the same rejection. The embodiment of a system is taught by Yoshida, “According to one aspect of the invention, in a computer system having a processor, memory and network interface and being operatively coupled over a computer network to one or more web browsers processes” [0011].
Regarding claim 22, the Yoshida, Golitsin, and Kannan references have been addressed above. Yoshida further teaches “wherein the first human agent comprises an human agent in a contact center associated with the website of the entity” (Yoshida [0062] “Once the human agent operator has reviewed the customer”)
Regarding claim 23, the Yoshida, Golitsin, and Kannan references have been addressed above. Yoshida further teaches “further comprising achieving, between the first human agent and the first user, a successful outcome related to the successful outcome likelihood, wherein the successful outcome comprises the first human agent acting for the website being browsed by the first user” (Yoshida [0082] “For example, the potential customer and agent may be able to simultaneously conduct text chat between their respective systems as well as browse collaboratively through the exchange of the appropriate web page addresses and text. Alternatively, the potential customer and agent may be able to conduct a real-time audio conversation while browsing
Regarding claims 24 and 33, the Yoshida, Golitsin, and Kannan references have been addressed above. Yoshida further teaches “wherein the captured user behavior data comprises at least one selected from website data, website metadata, webpage page tags, website cookies, website page headers, one or more clickstream, one or more search strings, a website navigation record representative of historical or sequential user page and link selections, and user social media data” (Yoshida abstract “that monitors the behavior of the customer via the web browser and sends information to a router process, the information including information identifying the customer, the web page location, status of a transaction, etc.”)
Regarding claims 25 and 34, the Yoshida, Golitsin, and Kannan references have been addressed above. Yoshida further teaches “wherein the captured user behavior data comprises (Yoshida abstract “that monitors the behavior of the customer via the web browser.” behavior of customer or activity)
Regarding claims 27 and 36, the Yoshida, Golitsin, and Kannan references have been addressed above. Golitsin further teaches “wherein the step of routing further comprises selecting a telecommunication protocol and a network path between the first user and the first human agent” ([0007] “It is emphasized that computer-simulated calls attributed to DNT may be made over company Intranets and other sorts of data networks as well as the Internet. The Internet is primarily used an as an example in this specification because it is broad and pervasive with universal protocol.”)
Regarding claims 28 and 37, the Yoshida, Golitsin, and Kannan references have been addressed above. Golitsin further teaches “wherein the step of routing further comprises selecting a telecommunication protocol and a network path between the first user and the first human agent and the telecommunication protocol is selected for character-based messaging, audio- only or audio-video telecommunication” ([0013] “In some embodiments the call center is enabled to process e-mails, video mails and facsimile messages as well as live calls and voice mail messages, and all types of multimedia communication can be queued in the same queue according to pre-stored routing rules and priority rules.”)
Regarding claims 29 and 38, the Yoshida, Golitsin, and Kannan references have been addressed above. Golitsin further teaches “wherein the step of routing further comprises selecting a telecommunication protocol and a network path between the first user and the first human agent and the network path is selected from at least one of VoIP, WebRTC, jabber Guest, PSTN or other network path” ([0030] “FIG. 1 is an architectural overview 100 of a multimedia communications center 128 using agent-capacity-set-routing (ACSR) according to an embodiment of the invention. Communications architecture 100 includes but is not limited to a telephony network (PSTN) 101, a data-packet-network (DPN) (Internet) 111, and contact center 128”)
Regarding claims 30 and 39, the Yoshida, Golitsin, and Kannan references have been addressed above. Golitsin further teaches “wherein the step of routing further comprises selecting a telecommunication protocol and a network path between the first user and the first human agent and the step of selecting further comprises selecting as a function of the telecommunication functionalities of the terminal of the first user and capabilities of a connection to the network” ([0030] “FIG. 1 is an architectural overview 100 of a multimedia communications center 128 using agent-capacity-set-routing (ACSR) according to an embodiment of the invention. Communications architecture 100 includes but is not limited to a telephony network (PSTN) 101, a data-packet-network (DPN) (Internet) 111, and contact center 128”)
Regarding claim 31, the Yoshida, Golitsin, and Kannan references have been addressed above. Kannan further teaches “wherein the website is a mobile application site or portal associated with the entity capable of communicating with an app downloaded onto a terminal” (Kannan [0150] “In alternative embodiments, the system may comprise a network router, a network switch, a network bridge, personal digital assistant (PDA), a cellular telephone, a Web appliance or any system capable of executing a sequence of instructions that specify actions to be taken by that system.”)
Regarding claim 40, Yoshida teaches “a computer-implemented method of selectively configuring a telecommunication path between users and human agents across a network” (abstract “A system for allowing call center agents to initiate text chat, audio and/or video communication, as well as collaborative browsing with potential customers visiting web pages includes a customer monitoring applet that monitors the behavior of the customer via the web browser and sends information to a router process”)
(Yoshida [0075] “applet 430 interacts with the web browser on the customer's assistance through a series of calls, typically through publicly-published APIs, in the web browser interface”)” 
“loading the API when the website is accessed via first and second terminals operated by respective first and second users of the users” ([0075] wherein loading the API would be inherent when accessing the website for each given user browsing a website)
 “with the API, capturing data representative of each of the interactions of the first and the second users with the website in real time, wherein the captured data comprises first user behavior data, which is data describing behavior of the first user with the website, and second user behavior data, which is data describing heavier of the second user with the website”  (Yoshida [0076] “If browser 440 is executing, applet 430 queries the browser for information relative to the customer and the browsing activity, as illustrated by procedural steps 902, 904 and 906. In procedural step 902, applet 430, and specifically the monitoring module 432, queries web browser 440 for any information exchanged with a particular web server and useful for identifying the customer, such as the customer name and customer identification data” note that whether it is a first, second, third, fourth, user etc. the processing and capturing of data would be the same for each user)
“communicating the captured data across the network to remote data processing means via the API” (abstract “The router process uses the information supplied to it from the customer monitoring applet, as well as information on one or more available agent processes to determine which call agent would be appropriate to initiate contact with the potential customer. The router process transmits the information identifying the customer to the selected agent process for presentation to the agent. The agent can monitor the status of the customer, as well as other customers, and send a request to initiate communication, if appropriate”)
“comparing the first user behavior data with attributes of a plurality of the human agents at the remote data processing means and matching a first human agent of the plurality of the human agents to the first user” (Yoshida [0052] “The algorithm performed by routing decision engine module 265 to determine which agent to refer a customer process attempts to match customer and agent characteristics. Routing decision engine 265 utilizes any of tests or comparisons to match a customer record with an agent record”),
“comparing the second user behavior data with attributes of a plurality of the human agents at the remote data processing means and matching a second one of the human agents (hereinafter “second matched human agent”) to the second user)” (Yoshida [0052] “The algorithm performed by routing decision engine module 265 to determine which agent to refer a customer process attempts to match customer and agent characteristics. Routing decision engine 265 utilizes any of tests or comparisons to match a customer record with an agent record” similarly, matching a user to an agent is functionally the same regardless of how many users are being utilized),
“receiving input from the first user via the first terminal that activates the activation element” (Yoshida [0076] “If browser 440 is executing, applet 430 queries the browser for information relative to the customer and the browsing activity” wherein the user browsing a site is input) 
“communicating at least a portion of the first user behavior data to a third a terminal operated by the first human agent for display thereon during the telecommunication” ([0010] “The application executing on the agent system receives the customer information from router process and displays it for the agent, enabling the agent to make a determination as to whether it is appropriate to offer assistance to the web customer via text chat, audio and/or video, and/or collaborative web browsing, etc”)
Yoshida however does not explicitly teach the remaining limitations. Golitsin however teaches “wherein the matching is based on a pattern that predicts a successful outcome likelihood between the first user and the first matched human agent” (Golitsin [0059] “ACSR processing determines a best match from a pool of possibilities taking into account multiple active media-type interactions being processed by the agents and skill-level indicators that predict an agent's probable efficiency in taking the new interaction without compromising the quality of the current load the agent is dealing with”)
“wherein the matching is based on a pattern that predicts a successful outcome likelihood between the second user and the second matched human agent” (Golitsin [0059] “ACSR processing determines a best match from a pool of possibilities taking into account multiple active media-type interactions being processed by the agents and skill-level indicators that predict an agent's probable efficiency in taking the new interaction without compromising the quality of the current load the agent is dealing with”)
 “and, in response thereto, initiating the telecommunication with the first user by: at the remote data processing means, selecting a network address that corresponds to the first matched human agent” (Golitsin [0057] “At step 207, the pending interaction is routed according to the selection made at step 206. The ASCR software may, in one embodiment, be integrated with TS software to the point of trading operations. Traditional routing rules and standard processes may be used to first narrow a field of agents to some extent before applying the algorithm to the remaining field.”); 
“routing the telecommunication to the selected network address” (Golitsin [0062] “After a determination has been made, which may include identification of a backup destination, processor 304 issues a command to a transaction routing function 305 to carry out the mechanics of routing assuming a set destination”);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida with that of Golitsin since “what is clearly needed is a method of intelligent routing that computes real-time agent availability across multiple communications mediums wherein the computed value also accounts for agent up-to-date 
Both references however do not explicitly teach the remaining limitations. Kannan however teaches “comparing the predicted successful outcome likelihoods for the first and second users and, therefrom, prioritizing the first user over the second user based on a determination that the first user has a higher predicted successful outcome likelihood than the second user” (Kannan [0133] “after gathering, collecting, and analyzing the data above, the system models for a best chat acceptance rate. More particularly, the system derives a statistical model to compute a probability score for each hot lead based on significant key variables 1906[…]Thus, the probability of chat acceptance is a function of the significant key variables mentioned above 1906. Thus, based on the results of the model and probability of chat acceptance, the system is able to determine to whom to offer chat as well as estimate an average order value (AOV) in the case of a sales chat”); 
“based on the prioritization, causing an invitation for a telecommunication with the entity to be communicated to the terminal of the first user instead of the second user, the invitation including displaying an activation element related to the telecommunication” ([0134] “After scores are generated and assigned to such visitors, the system causes chat to be offered to those visitors with high scores. The score as such is a probability of acceptance score that varies between 0 and 1” and [0133] “Thus, the probability of chat acceptance is a function of the significant key variables mentioned above 1906. Thus, based on the results of the model and probability of chat acceptance, the system is able to determine to whom to offer chat as well as estimate an average order value (AOV) in the case of a sales chat”)

	Note that independent claim 32 recites the same substantial subject matter as independent claim 20, only differing in embodiment. Thus the claim is subject to the same rejection. The embodiment of a system is taught by Yoshida, “According to one aspect of the invention, in a computer system having a processor, memory and network interface and being operatively coupled over a computer network to one or more web browsers processes” [0011].
Claims 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 2004/0039775 in view of Golitsin et al. US 2004/0213400  further in view of Kannan et al. US 2019/0124127 and Ovadia Amsalem et al. US 2014/0288999 [herein OA].
Regarding claim 26 and 35, the Yoshida, Golitsin, and Kannan references have been addressed above. The references do not explicitly teach the claim limitations. OA however teaches “wherein the pattern used to predict a successful outcome likelihood is based on a machine learning step comprising a clustering technique to cluster specific patterns of captured user behavior data and store over time for continuous comparison with newly captured user behavior data” ([0043] “The pattern discoverer module 22 discovers meaningful, influential and/or predictive patterns using user behavior data on a certain website (such as product purchases) as training sets to the machine learning algorithms, in particular, to clustering to decision trees and to SVM (Support Vector Machines).”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida and Golitsin with that of OA since a combination of known methods would yield predictable results that is, using machine learning to classify data is known in the art and would operate normally and predictably with the data from Golitsin and Yoshida.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124